Citation Nr: 0429159	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as depression and bipolar disorder, 
claimed as secondary to service-connected knee and back 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to March 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDING OF FACT

The medical evidence of record supports the conclusion that 
the veteran's service-connected knee disabilities contribute 
to his depression and exacerbate his bipolar disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as depression and 
bipolar disorder, is proximately due to or the result of 
service-connected knee disabilities.  38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability, which has been diagnosed as 
depression and bipolar disorder.  In essence, he contends 
that such psychiatric disability is caused by his service-
connected physical conditions, in particular knee 
disabilities. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then analyze the 
veteran's claim.

The VCAA

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became law.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which portion of the evidence VA will 
attempt to obtain on behalf of the claimant.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000. In this case, the 
regulations are accordingly applicable. See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review, which the Board will 
apply, is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The August 1999 RO decision which forms the basis of this 
appeal denied the veteran's claim under on the basis that it 
was not well grounded.  After the enactment of the VCAA in 
November 2000, the veteran's claim was readjudicated under 
the current standard.  See the March 2004 Supplemental 
Statement of the Case (SSOC).  Thus, any deficiencies with 
respect to the standard of review have been rectified.

Notice

Under the VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, and for 
reasons stated immediately below, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue addressed in this decision.

The record shows that the RO furnished the veteran a letter 
in December 2003 advising him of the provisions relating to 
the VCAA pertinent to his claim, to include advising him that 
he could provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21- 4142), copies of which were 
enclosed with the letter.  

In a recent decision, the Court held, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   In this 
case, although the VCAA notice letter was not sent prior to 
the first adjudication of the veteran's claim, such a 
situation was a legal impossibility, because the initial 
adjudication in August 1999 predated the enactment of the 
VCAA.  The claim was readjudicated and a SSOC was provided to 
him following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Therefore, the Board concludes that to decide the 
appeal would not be prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim to be addressed on 
the merits at this time, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  In particular, there of record 
numerous VA and private medical records pertaining to the 
issue on appeal, some of which will be referred to below.  It 
appears that all known and available medical records relevant 
to this claim have been obtained and associated with the 
veteran's claims folder.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) for the holding that VCAA does not apply where 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].

The veteran has additionally been accorded general due 
process considerations. 
See 38 C.F.R. § 3.103 (2003).  The veteran has been provided 
ample opportunity to present evidence and argument in support 
of his claims.  He also was informed of his right to a 
hearing before the Board, and in his November 1999 
substantive appeal (VA Form 9) he elected to participate in a 
hearing.  However, in August 2000 he withdrew his hearing 
request.  His representative has submitted written argument 
on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law. The Board can identify no further development that would 
aid the Board's inquiry. 

Relevant law and regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual background

According to his service medical records, the veteran injured 
his knees in service.
In a rating decision dated September 1968, the RO granted the 
veteran service connection for disabilities of both knees, 
characterized as removal of meniscus, right knee with 
instability, and unstable left knee.  In a rating decision 
dated May 1993, the RO granted the veteran service connection 
for mechanical low back pain with limitation of motion 
secondary to the service-connected knee disabilities.  
At present, the service-connected back disability is rated 40 
percent disabling and the veteran's knee disabilities are 
rated, respectively, 30 percent disabling and 20 percent 
disabling.  

According to post-service medical evidence of record, a 
physician first diagnosed the veteran with a psychiatric 
disorder, then characterized as anxiety and depression, in 
1990.  Since then, physicians have diagnosed major depression 
and bipolar disorder.  During treatment visits, the veteran 
reported depression secondary to knee and back pain, and 
physicians have discussed the etiology of the veteran's 
psychiatric complaints.  Specific medical opinions pertinent 
to this claim will be discussed in the analysis section 
below.  

Analysis

The veteran claims that his psychiatric disorder is related 
to his service-connected knee and back disabilities.  He 
specifically asserts that, due to many years of pain from his 
knees and back, which interfered with his ability to work, he 
is depressed and does not want to face another day or get out 
of bed.  He receives treatment for his psychiatric disorder 
and alleges that records of this treatment confirm a 
relationship between his psychiatric disorder and knee and 
back problems.  
He argues that service connection is warranted for a 
psychiatric disorder on a secondary basis.

As has been noted above, in order for service connection to 
be granted, three elements must be satisfied:  (1) current 
disability; (2) service-connected disability; and (3) medical 
nexus between (1) and (2).  See Wallin, supra.

With respect to element (1), a psychiatric disability, 
bipolar disorder with depression, has been consistently 
diagnosed by competent medical professionals.
Element (1) is therefore met to that extent.  The Board 
observes in this connection that very recently, via a letter 
dated September 7, 2004, the veteran changed his presentation 
and now claims to have post-traumatic stress disorder, not 
bipolar disorder and depression.  It is, however, well 
established that as a lay person without medical training the 
veteran is not competent render opinion on medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's recent comments as to 
the nature of his psychiatric disability are entitled to no 
weight of probative value.    

With respect to element (2), there is no question that the 
veteran has service-connected disabilities of the knee and 
back.  Element (2) is also met.  

With respect to element (3), medical nexus, there are of 
record several medical opinions pertinent to this claim.

In February 2000, a physician in a VA mental health 
department indicated that the veteran's depression might have 
been caused by some genetic disposition, as well as by 
chronic knee and back pain.  

In May 2000, F.P.R., M.D., a private physician, discussed the 
veteran's knee problems and indicated that the veteran had 
become depressed secondary to his service-connected medical 
problems.   Dr. F.P.R. explained that mood disorders can be 
thought of in a biopsychosocial context, some people are 
predisposed to depression, and often there is a family 
psychiatric history.  However, according to Dr. F.P.R., in 
the veteran's case, his knee injuries were very stressful and 
triggered his depression.  These injuries caused pain, which, 
in turn, resulted in the financial ramifications of  not 
being able to work and provide family support.  Dr. F.P.R. 
concluded that the veteran's service-connected knee injuries 
contributed to his depression and exacerbated his bipolar 
disorder.

In August 2001, R.S., M.D., a private physician, noted that 
the veteran's life was complicated by the fact that he lived 
in constant pain, which could be causing his depression to 
worsen.    

In light of these medical opinions, and because there is no 
medical opinion of record ruling out a relationship between 
the veteran's depression and bipolar disorder and his 
service-connected knee disabilities, the Board finds that the 
veteran's depression and bipolar disorder are related to his 
service-connected knee disabilities.  All three Wallin 
elements are therefore met.  

In summary, based on the medical and other evidence of record 
, the Board concludes that service connection for an acquired 
psychiatric disorder, diagnosed as depression and bipolar 
disorder, is granted.  

One question remains, namely whether the veteran's 
psychiatric disability was caused or merely aggravated by the 
service-connected musculoskeletal disabilities.    This is of 
more than academic interest, because if the former situation 
exists all of the disability is service connected while if 
"aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the evidence appears to be evenly divided as to 
the matter of causation versus aggravation, with some medical 
evidence suggesting the former situation and some the latter.  
Applying the benefit of the doubt rule, the Board finds that 
this is not an Allen type situation and that the psychiatric 
disability was caused, not aggravated, by the service-
connected musculoskeletal disabilities.  This outcome is more 
favorable to the veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression and bipolar disorder, is granted 
secondary to service-connected knee disabilities.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



